Citation Nr: 0017629	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  98-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) original disability 
rating for service-connected residuals of right knee injury, 
status post medial meniscectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1955 to 
November 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
the residuals of right knee injury, status post medial 
meniscectomy and assigned a noncompensable disability rating.  
The veteran perfected an appeal of the January 1998 decision.  

In August 1999, the Board remanded the case so that the RO 
could obtain all of the veteran's private treatment records.  
Those private medical records have been obtained and placed 
in the veteran's claims file.  

The matter was then returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The veteran's right knee disorder is manifested by 
minimal pain on motion and no more than slight limitation of 
motion.  There is no evidence of degenerative joint disease, 
subluxation, or lateral instability of the right knee.  



CONCLUSION OF LAW

The criteria for an increased (compensable) rating for a 
right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records show that in March 1958 
he injured his right knee when using a kick starter on a 
motorcycle.  

A May 1958 clinical record indicates that the motor kicked 
back causing the onset of pain on the medial side of his 
right knee joint.  At the time of the accident, the knee did 
not lock but within ten hours, the veteran was unable to 
straighten the knee and the joint was swollen.  On physical 
examination, there was swelling of the right knee with 
tenderness over the medial joint surface and pain on 
extension of the right knee.  Range of motion was from 175 to 
140 degrees.  It was noted that in March 1958, the veteran 
underwent an excision of the right medial meniscus.  
Diagnosis was injury, cartilage of the right knee joint.  

A June 1958 sick call treatment record notes that the veteran 
had complaints of swelling and tenderness of the right knee 
after prolonged standing.  On examination of the right knee 
there was no swelling, but there was slight limitation of 
flexion.  A medical examination conducted in connection with 
the veteran's separation from service in November 1958 is 
negative for pertinent symptomatology of the right knee.  

School Bus Driver Physical Examination forms from July 1987 
to June 1990 show no deformities of the lower extremities.  

A January 1995 progress note from a Carolyn A. Smith, M.D., 
shows that the veteran reported having joint pain in his 
knees.  On physical examination, the veteran's knees were 
normal.  

During an October 1997 VA examination, the veteran complained 
that his right knee becomes stiff when he gets up in the 
morning and he also has pain in the evenings after barbering 
all day.  As to range of motion, the right knee extended to 
zero degrees and flexed to 125 degrees with very minimal 
pain.  The VA examiner found that the veteran had minimal 
pain only at full flexion.  It was also noted that the 
veteran had a medial scar of six centimeters and a lateral 
scar of six centimeters on the right knee.  Medial and 
collateral ligaments were normal.  Anterior cruciate 
ligaments and medial and lateral menisci were normal.  An X-
ray study showed the right knee as normal.  The VA examiner 
concluded his examination by finding that the veteran had 
some loss of range of motion of the right knee with minimal 
pain and no degenerative joint disease.  

II. Laws and Regulations

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected right knee disability.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 20 
percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a.

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (1998).  The Rating Schedule provides that the range of 
motion of the knee is zero degrees on extension to 140 
degrees on flexion.  38 C.F.R. § 4.71, Plate II (1999).  

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  Diagnostic Code 5261 for limitation 
of extension of the leg provides a noncompensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 15 
degrees, a 30 percent rating if limited to 20 degrees, a 40 
percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a.

Accordingly, the Board must consider whether an increased 
schedular rating for the appellant's right knee disability 
may be in order on three independent bases: (1) pursuant to 
the relevant schedular criteria, i.e., notwithstanding the 
etiology or extent of his pain complaints, if the medical 
examination test results reflect findings which support 
higher ratings pursuant to the delineated schedular criteria; 
(2) pursuant to 38 C.F.R. § 4.40 on the basis of additional 
functional loss due specifically to complaints of pain on use 
or during flare-ups; and (3) pursuant to 38 C.F.R. § 4.45 if 
there is additional functional loss due specifically to any 
weakened movement, excess fatigability, or incoordination.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Analysis 

The veteran's right knee disability is manifested by minimal 
pain and slight limitation of motion.  Under Diagnostic Code 
5257, a 10 percent disability rating applies if the knee 
disorder is slight, and a 20 percent rating applies if the 
disorder is moderate.  During an October 1997 VA examination, 
there was no evidence of lateral instability or subluxation 
in the right knee.  The Board finds, therefore, that 
entitlement to a compensable disability rating under 
Diagnostic Code 5257 is not warranted.  

In accordance with Diagnostic Codes 5260 and 5261, a rating 
of 10 percent applies if flexion is limited to 45 degrees or 
extension is limited to 10 degrees.  The 1997 VA examination 
shows the veteran's range of motion as flexion from zero to 
125 degrees with minimal pain.  Based on this evidence, the 
Board finds that entitlement to a compensable disability 
rating under Diagnostic Code 5260 or 5261 is not warranted.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  In this case, the Board finds no 
provision upon which to assign a compensable rating.  
Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 
is warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995).  In this case, however, the veteran does not exhibit 
weakness or instability, deformity, atrophy, fasciculation, 
pain on movement, or other signs of disability greater than 
the impairment recognized by the current evaluation.  Thus, 
the Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating. 

The Board also notes that, because the veteran has appealed 
the initial assignment of a disability rating, the Board must 
also consider whether or not he was entitled to an increased 
(compensable) disability rating at any time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 
119, 126 (separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings) (citations omitted); see 38 C.F.R. §§ 
3.400, 3.500 (1999).  In this case, the Board finds that the 
veteran was not entitled to an increased (compensable) 
disability rating at any time during the pendency of this 
appeal.

The Board has considered whether an extraschedular rating is 
warranted for the veteran's right knee disability.  The 
evidence of record does not show that the veteran has been 
hospitalized as a result of the service-connected right knee 
disability.  There is no showing of excessive absence from 
work or other indicia of marked employment interference.  
Consequently, the Board concludes that the RO's determination 
that the evidence does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and not 
referring the claim to the Director of Compensation and 
Pension for extraschedular consideration is supportable.  See 
38 C.F.R. § 3.321(b)(1).  

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an increased (compensable) evaluation for the 
residuals of right knee injury, status post medial 
meniscectomy is denied.  




		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

